Exhibit 10.2
Form Restricted Stock Unit Award — Officers
PRIDE INTERNATIONAL, INC.
2007 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          This Restricted Stock Unit Agreement (“Agreement”) between PRIDE
INTERNATIONAL, INC. (the “Company”) and                                         
(the “Grantee”), an employee of the Company or one of its Subsidiaries,
regarding an award (“Award”) of                      units representing Common
Stock (as defined in the Pride International, Inc. 2007 Long-Term Incentive Plan
(the “Plan”), such units referred to herein as “Restricted Stock Units”) awarded
to the Grantee on                      (the “Grant Date”), such number of
Restricted Stock Units subject to adjustment as provided in Section 16 of the
Plan, and further subject to the Grantee’s timely execution and return of the
attached “Acceptance Form” and the following terms and conditions:
          1. Relationship to Plan, Employment Agreement and Company Policy.
          This Award is subject to all of the terms, conditions and provisions
of the Plan in effect on the date hereof and administrative interpretations
thereunder, if any, adopted by the Committee. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
In addition, the parties agree that subject to Section 2(d) hereof, this
Agreement shall be deemed modified by the vesting provisions of any Employment
Agreement between the Grantee and the Company, and vesting of this Award shall
occur in the event stock options and other awards specifically vest under such
Employment Agreement; provided, however, that the foregoing is not intended to
exclude this Agreement from the application of the Recoupment Policy. The
Grantee acknowledges receipt of a copy of the Recoupment Policy and acknowledges
that this Agreement is subject to the terms and conditions of the Recoupment
Policy, including, without limitation, reduction or cancellation of the Award,
reduction or cancellation of other awards of equity of the Company granted after
the adoption date of the Recoupment Policy or return of the proceeds of the
Award. For purposes of this Agreement:
          (a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)
of the Treasury Regulations and shall be determined by the Committee in its sole
discretion.
          (b) “EBITDA” means, for the relevant period, the sum of the Company’s
(i) net income (or net loss), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense and (v) amortization expense, and the Company’s
proportional interest in the sum of (i) net income (or net loss), (ii) interest
expense, (iii) income tax expense, (iv) depreciation expense and (v)
amortization expense of any of its subsidiaries, as presented in consolidated
financial statements, determined in accordance with Generally Accepted
Accounting Principles (GAAP).
          (c) “Employment” means employment with the Company or any of its
Subsidiaries.
          (d) “Employment Agreement” means any employment agreement between the
Grantee and the Company.

 



--------------------------------------------------------------------------------



 



          (e) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (f) “Normal Dividend” means any dividend or distribution on the Common
Stock other than a Special Dividend.
          (g) “Recoupment Policy” means the Company’s Incentive and Equity
Compensation Recoupment Policy as adopted by the Committee on August 13, 2009.
          (h) “Retirement” means the Grantee’s termination of Employment on or
after (i) attainment of age 65 or, if applicable to the Grantee, any earlier age
specified as the Grantee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan and (ii) at least five years of
continuous Employment as of the date of the Grantee’s termination.
          (i) “Special Dividend” means (i) a cash distribution with respect to a
share of Common Stock such that the aggregate of all such distributions (A) when
combined with any other cash distributions to shareholders previously made
during the fiscal year exceeds the adjusted net income of the Company and its
Subsidiaries for the preceding fiscal year or (B) when combined with any other
cash distributions to shareholders previously made during the fiscal year or
during the three prior fiscal years exceeds the adjusted net income of the
Company and its Subsidiaries for the four preceding years, or (ii) a non-cash
distribution the value of which when combined with the value of any other
non-cash distribution to shareholders previously made during the fiscal year
exceeds 10% of the value of the total assets of the Company and its
Subsidiaries. This definition shall be applied in accordance with the
regulations and guidance under PBGC Regulation § 4043.31(a).
          2. Vesting Schedule.
          (a) Subject to subparagraph (d) below, this Award shall vest in
installments in accordance with the following schedule:

          Additional Percentage of Date Vested   Award Vested
First anniversary of Grant Date
  33 1/3%
Second anniversary of Grant Date
  33 1/3%
Third anniversary of Grant Date
  33 1/3%
 
  100%

          (b) All shares of Restricted Stock Units subject to this Award shall
vest, irrespective of the limitations set forth in subparagraph (a) above or
subparagraph (d) below, provided that the Grantee has been in continuous
Employment since the Grant Date, upon the occurrence of:
               (i) a Change in Control;
               (ii) the Grantee’s Disability or

 



--------------------------------------------------------------------------------



 



               (iii) the Grantee’s death.
          (c) If the Grantee’s termination of Employment occurs due to
Retirement prior to the date this Award fully vests pursuant to subparagraph
(a) above, the shares of Restricted Stock Units will thereafter become payable
to the same extent and at the same time as they would have become payable under
subparagraph (a) above or subparagraph (b)(i) above (provided that the Change in
Control constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations) as if the Grantee had
remained in continuous Employment since the Grant Date; provided, however, that
if the Grantee’s Retirement occurs before the first anniversary of the Grant
Date, the Grantee’s shares of Restricted Stock Units as of the Grantee’s
Retirement shall be prorated by a fraction, the numerator of which shall be the
number of full days of the Grantee’s Employment during the period beginning on
the Grant Date and ending on the first anniversary of the Grant Date and the
denominator of which shall be the number of days in the period beginning on the
Grant Date and ending on the first anniversary of the Grant Date, and the
remaining Restricted Stock Units shall be forfeited.
          (d) Notwithstanding any provision of an Employment Agreement to the
contrary, no portion of this Award shall vest, and this Award shall be cancelled
and forfeited in its entirety as of the first anniversary of the Grant Date,
unless the Company has positive EBITDA in any calendar quarter for the calendar
year in which occurred the Grant Date; provided, however, that not more than 25%
of such calendar quarter has elapsed prior to the Grant Date. If the Committee,
in its sole discretion, determines that the Company has had positive EBITDA as
described in the preceding sentence, the Committee shall certify such
achievement in writing (the “Performance Certification”) at any time after the
Committee’s determination but no later than March 1 of the year following the
year in which occurred the Grant Date.
          (e) Vesting of all or a portion of the Award pursuant to this
Section 2 is subject to cancellation due to violation of the Recoupment Policy,
and if so cancelled, the Grantee shall immediately forfeit the cancelled portion
of the Award.
          3. Forfeiture of Award.
          Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s Employment terminates other than by reason of death,
Disability or Retirement, all unvested Restricted Stock Units as of the
termination date shall be forfeited.
          4. Registration of Units.
          The Grantee’s right to receive the Restricted Stock Units shall be
evidenced by book entry (or by such other manner as the Committee may
determine).
          5. Dividend Equivalent Payments.
          The Company will pay Dividend Equivalents for each outstanding
Restricted Stock Unit as soon as administratively practicable after Normal
Dividends, if any, are paid on the Company’s outstanding shares of Common Stock;
provided, however, that (i) such payment shall

 



--------------------------------------------------------------------------------



 



be made no later than March 15th following the year in which the dividends are
paid and (ii) the Grantee must be in Employment as of the date of such payment.
Dividend Equivalents with respect to Special Dividends (x) shall be subject to
the same vesting schedule as the Restricted Stock Unit for which the Dividend
Equivalent is awarded and (y) shall be paid at the same time as the Restricted
Stock Unit for which the Dividend Equivalent is awarded is settled. Dividend
Equivalents may be paid in the form of cash, stock or other property, as
determined by the Company in its sole discretion; provided that any Dividend
Equivalent payments shall be in compliance with Section 409A of the Code and
related Treasury authorities.
          6. Shareholder Rights.
          The Grantee shall have no rights of a shareholder with respect to
shares of Common Stock subject to this Award unless and until such time as the
Award has been settled by the transfer of shares of Common Stock to the Grantee.
          7. Settlement and Delivery of Shares.
          Payment of vested Restricted Stock Units shall be made within 70 days
after the date that vesting occurs, or, if later, within 15 days after the
Performance Certification with respect to any Restricted Stock Units that are
subject to the requirements of Section 2(d). Settlement will be made by payment
in shares of Common Stock.
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
          8. Notices.
          Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:
          (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
          (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
          Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.

 



--------------------------------------------------------------------------------



 



          9. Assignment of Award.
          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
          10. Withholding.
          At the time of vesting of Restricted Stock Units or the delivery of
shares of Common Stock attributable to Restricted Stock Units, the amount of all
statutory federal, state and other governmental withholding tax requirements
imposed upon the Company with respect to the vesting of such Restricted Stock
Units or the delivery of such shares of Common Stock attributable to Restricted
Stock Units shall be remitted to the Company or provisions to pay such
withholding requirements shall have been made to the satisfaction of the
Committee. The Committee may make such provisions as it may deem appropriate for
the withholding of any taxes which it determines is required in connection with
this Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.
          11. Stock Certificates.
          Certificates representing the Common Stock issued pursuant to the
Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to this
Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 11 have been complied
with.
          12. Successors and Assigns.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
          13. No Employment Guaranteed.
          No provision of this Agreement shall confer any right upon the Grantee
to continued Employment.
          14. Governing Law.
          This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Texas.

 



--------------------------------------------------------------------------------



 



          15. Amendment.
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.
          16. Section 409A Compliance.
          It is intended that the provisions of this Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Agreement be operated in
a manner consistent with such requirements to the extent applicable.
          For purposes of Section 409A of the Code, (a) if the Grantee is
Retirement Eligible, the time of settlement in Section 7 hereof constitutes a
specified date within the meaning of Section 1.409A-3(a)(4) of the Treasury
Regulations and is within the 90-day period described in Section 1.409A-3(b) of
the Treasury Regulations and (b) if the Grantee is not Retirement Eligible, the
time of settlement in Section 7 hereof is within the short-term deferral period
described in Section 1.409A-1(b)(4) of the Treasury Regulations. For purposes of
this Section 16, “Retirement Eligible” means that the Grantee will be eligible
to terminate Employment by reason of Retirement prior to the date such
Retirement would qualify for short-term deferral treatment under Section 409A of
the Code.
          If the Grantee is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Grantee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Section 7 hereof, any transfer of shares payable on account of a
separation from service that are deferred compensation shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Grantee’s separation from service, (ii) the date of the Grantee’s
death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code.

 